DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somers et al (US 2019/0354759).
Somers et al (US 2019/0354759)
In Regards to claims 1, 8 and 15, Somers discloses:

receiving a first input to an artificial intelligence (AI) system, wherein the Al system comprises a plurality of machine learning (ML) models (paragraph [0125], information regarding play of a game is input into the system);

determining a first context of the first input, wherein the first context indicates a first role-playing scenario (paragraph [0125], information regarding play of a game is input);

selecting a first ML model of the plurality of ML models based on the determined first context, wherein the first ML model was trained based at least in part on the first role-playing scenario (paragraph [0126], based on the conditions determined from the inputs an AI model is selected);

generating a first output by processing the first input using the first ML model (paragraph [0128], the selected AI model is run to generate controls and actions for an NPC); and

returning the first output (paragraph [0129], the NPC is caused to perform the actions).

In Regards to claims 2, and 9, Somers discloses that which is discussed above. Somers further discloses that:
the first role-playing scenario specifies:
(i) a role that a user plays in the first role-playing scenario (paragraph [0125], information regarding play of a game is input including which players are on offense and defense (a role of the player in the scenario));

(ii) an objective that the user is pursuing in the first role-playing scenario (paragraph [0125], information regarding play of a game is input including how many players are in the game (i.e., in a goalie shootout mode a player’s objective of either scoring or stopping a goal)); and

(iii) a means that the user is using to achieve the objective (paragraph [0125], information regarding play of a game is input including which player is controlled by the player (i.e., means the user is using to achieve the objective)).

In Regards to claims 3, 10 and 16, Somers discloses that which is discussed above. Somers further discloses:
receiving a second input to the AI system (paragraph [0112], paragraph [0125], for example when a player’s input switches from offense to defense);

determining, based on the second input, that the user is utilizing a second means to achieve the objective (paragraph [0125], information regarding play of a game is input including which player is controlled by the player (i.e., means the user is using to achieve the objective));

identifying a second role-playing scenario based on the second means, wherein the second role-playing scenario is associated with a second ML model of the plurality of ML models (paragraph [0126], based on the conditions determined from the inputs an AI model is selected); and

generating a second output by processing the second input using the second ML model (paragraph [0128], the selected AI model is run to generate controls and actions for an NPC).

In Regards to claims 4, 11 and 17, Somers discloses that which is discussed above. Somers further discloses that:
determining the first context comprises processing the first input using one or more natural language processing (NLP) techniques to infer the first role-playing scenario (paragraph [0057], paragraph [0059], machine learning techniques that can be used, machine learning systems are implemented using for example Python or other languages).

In Regards to claims 5, 12 and 18, Somers discloses that which is discussed above. Somers further discloses that:
identifying a user interacting with the Al system (paragraph [0125], the character controlled by the user is identified);

evaluating historical interactions of the user with the Al system (paragraph [0125], past game state information can be included in the model inputs);

selecting a second role-playing scenario based on the historical interactions, wherein the second role-playing scenario is associated with a second ML model of the plurality of ML models (paragraph [0126], based on the conditions determined from the inputs an AI model is selected);

indicating the second role-playing scenario to the user (paragraph [0128], the selected AI model is run to generate controls and actions for an NPC); and

upon receiving user selection of the second role-playing scenario, processing subsequent input using the second ML model (paragraph [0128], the selected AI model is run to generate controls and actions for an NPC).

In Regards to claims 6, 13 and 19, Somers discloses that which is discussed above. Somers further discloses:
receiving feedback for the first output (paragraph [0130], AI generated controls are checked to detect negative consequences); and

refining the first ML model based on the received feedback (paragraph [0130], AI rules can be rewritten to correct negative consequences). 

In Regards to claims 7, 14 and 20, Somers discloses that which is discussed above. Somers further discloses that:
the first input and the first output comprise natural language text (paragraph [0057], machine learning systems are implemented using for example Python or other languages).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715